MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                            FILED
regarded as precedent or cited before any                              Dec 20 2018, 6:06 am

court except for the purpose of establishing                                CLERK
                                                                        Indiana Supreme Court
the defense of res judicata, collateral                                    Court of Appeals
                                                                             and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Philip R. Skodinski                                     Curtis T. Hill, Jr.
South Bend, Indiana                                     Attorney General of Indiana
                                                        Ellen H. Meilaender
                                                        Supervising Deputy Attorney
                                                        General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Joshua Walker,                                          December 20, 2018
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        18A-CR-1140
        v.                                              Appeal from the St. Joseph
                                                        Superior Court
State of Indiana,                                       The Honorable Jane Woodward
Appellee-Plaintiff.                                     Miller, Judge
                                                        Trial Court Cause No.
                                                        71D01-1611-MR-8



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1140 | December 20, 2018               Page 1 of 15
[1]   Joshua Walker appeals his conviction for murder. Walker raises one issue

      which we revise and restate as whether the trial court abused its discretion in

      not instructing the jury as to the offenses of voluntary manslaughter,

      involuntary manslaughter, and reckless homicide. We affirm.


                                      Facts and Procedural History

[2]   In November 2016, Walker lived with Ronald Bacsa and Lonnie White in a

      house in South Bend, Indiana. On the morning of November 7, 2016, Walker

      was in a bedroom after not having slept all night and “was a little bit irritable

      and frustrated from working” for his landlord, and Bacsa, who was stumbling

      and appeared to Walker to be intoxicated, said “You S.O.B.” as he walked past

      the bedroom to the bathroom. Transcript Volume 1 at 119-220. Bacsa exited

      the bathroom, went into the living room, sat on a green chair and began to

      watch television, and at some point “hollered out, ‘F--- you, go to hell,’ real

      loud.” Id. at 220. At that point, Walker “stormed in the living room and

      pushed [Bacsa] down out of the chair.” Id. at 221. Walker was upset with

      Bacsa for being intoxicated and had been upset with him for his hygiene. While

      Bacsa was on the floor, Walker “stomped him with [his] heel on the right side

      of [Bacsa’s] face and the back of [Bacsa’s] head hit off of the floor.” Id. at 224.

      After that, Walker “tried to refrain,” “backed off for a minute,” and “tried to

      refrain from harming him,” but “that’s when [he] decided [to] pick up the

      chair.” Id. Walker then picked up the green chair which had a metal frame,

      pulled it off of its base, and threw the chair on Bacsa, who was unconscious.

      Walker then picked up the green chair and set it aside, grabbed a wooden chair,

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1140 | December 20, 2018   Page 2 of 15
      and “smacked” Bacsa in the lower back with it. Id. at 226. Using his foot,

      Walker again “stomped” on Bacsa between his waist and lower rib cage. Id.

      Walker “pick[ed] [his] knee up in alignment . . . straight up and down and

      brought [his] foot down on [Bacsa’s] side.” Id. at 227. Walker was outraged

      and went into the bathroom and turned on the bath water, returned to the living

      room and removed Bacsa’s clothing with the intention of moving him into the

      bathtub, grabbed Bacsa by his hair, and hit him “quite hard” with the palm of

      his hand at least four or five times on the side of the head and mouth. Id. at

      228. Walker dragged Bacsa by his ankles into the bathroom, tried to lift him

      but could not, and left him on the floor. Walker smoked a cigarette, left the

      house, and walked to a church and had breakfast.


[3]   At some point, White arrived home and discovered the naked Bacsa on the

      floor of the bathroom and went to a neighbor’s house to ask the neighbor to call

      the police. Paramedics arrived and discovered that Bacsa was dead and cold to

      the touch, and had a significant blunt force injury to his head. When Walker

      arrived home, he approached law enforcement officers standing in the street

      outside the house and said, “I’m the suspect and he’s the victim,” and pointed

      to the house. Id. at 42. DNA testing revealed that blood found on the green

      and wooden chairs was consistent with Bacsa’s DNA. Bacsa suffered

      numerous fractured ribs, a punctured lung, and bleeding around his brain and

      his death was caused by the blunt force trauma injuries.


[4]   On November 9, 2016, the State charged Walker with the murder of Bacsa. At

      the jury trial, White testified that Bacsa was an alcoholic. Walker’s mother

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1140 | December 20, 2018   Page 3 of 15
      testified that Walker experienced a psychotic break during his senior year of

      high school in 1997, was placed on medications, and was hospitalized again the

      following year. She testified Walker was treated for schizophrenia, there were

      times he was very paranoid, and he was a patient at Madison Center until it

      closed in 2010 and later at Oaklawn. She stated that he was at Madison Manor

      for about twenty-two months in a very structured environment.


[5]   Walker testified that he was hospitalized in 2015, had not been eating properly,

      was taking an antipsychotic medication, and that “I was functioning okay. It

      was just sometimes the anger and the disappointment in myself and the, ah,

      rebellious type of attitude, you know, sometimes having, what I have, and, ah,

      just, ah, was having difficulties.” Id. at 208. Walker further testified that he

      attacked Bacsa. When asked “[w]hy did you do that,” Walker answered that

      he was “pretty well angry and aggravated and out of control” and “[i]t was just

      the fact that he was, ah, possibly, it’s the intoxication part of it, I mean, I’ve

      been a little bit upset with him and prior to this happening with his hygiene and

      his alcohol and just kind of putting up with, just putting up with him on a daily

      basis.” Id. at 221-222. When asked if Bacsa said anything to him when he

      stormed into the living room, Walker replied “He wasn’t really paying too

      much attention. He was still in the process of, he, he claims he communicates

      with his relatives that are dead and gone,” “He has hallucinations and delusion

      and, ah, he, apparently, talks to himself, or talks out loud. So, I believe that’s

      what he was doing,” and “He does this often, but at times I just ignore it

      because I know that’s his problem, but at this, particular time, I just lost control


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1140 | December 20, 2018   Page 4 of 15
      of myself.” Id. at 223-224. Walker testified that he pushed Bacsa out of the

      chair and “[t]hat’s when I lifted my foot and my leg up and stomped him with

      my heel on the right side of his face and the back of his head hit off of the

      floor.” Id. at 224.


[6]   When asked “[w]ell, after you did that to him, why didn’t you just go back to

      your bedroom,” he replied “I tried to refrain. I backed off for a minute. I didn’t

      want to hurt him and at the time I thought, you know, I tried to refrain from

      harming him. But that’s when I decided, you know, pick up, pick up the

      chair.” Id. When asked “[w]hen you say you tried to refrain, why didn’t you

      just refrain,” he answered “I did try, I mean, something in me that told me to

      back off and leave him the way he was there on the floor, evidently, it just, I

      continued, continued to assault him, attack him.” Id. at 224-225. Walker

      testified that “I necessarily picked [the green chair] up and, kind of, ah, dropped

      it down on him. I didn’t necessarily throw it from a high point, I, basically,

      took some force and used my arms into it.” Id. at 225. He testified he set the

      green chair aside, grabbed the wooden chair, smacked Bacsa with it, and then

      using his foot “stomped him in his left-hand side in, like, I don’t know, what’s

      there, the kidneys, or whatnot, in the side the lung area.” Id. at 226.


[7]   When asked “when you were doing that stuff to him, were you trying to kill

      him,” Walker answered “I believe, that I was trying to harm him, and I,

      necessarily, I, it wasn’t, like, I did want to harm him. But I know that I was

      harming him and, um, I don’t know if I really intended, like they say, intended,

      or knowingly, you know, wanted to do this, but evidently, I, I guess, that’s the

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1140 | December 20, 2018   Page 5 of 15
      right term.” Id. at 235. When asked “you haven’t had any delusions then,

      right,” he answered “No. I was functioning alright. I was taking my

      medication; my antipsychotic, I was taking. . . . So, at the time, I was

      functioning okay. It was just, me, and [the landlord] and the circumstances I

      was living in, you know, was kind of an unhealthy environment. I shouldn’t

      even been there.” Id. at 238.


[8]   On cross-examination, when asked if he is able to know right from wrong,

      Walker replied “I can make them decisions, yes.” Id. at 243. Walker indicated

      he was not afraid of Bacsa. When asked if Bacsa was engaged in a fight,

      Walker replied “No. He was minding his own business. He was directing them

      comments and obscenities to his, ah, evidently, he believes, he . . . talks to his

      relatives . . . . And he was having a little bit of a hard time that morning

      because of his intoxication and his alcohol level.” Id. at 244. Walker testified

      “[i]t’s not that I wanted to kill him, or hurt him badly. It’s just because it’s the

      situation and how it was happening, I could not stop myself, or refrain myself

      from harming him.” Id. When asked “you were aware . . . about the high

      probability that you were killing him,” he replied “Yes, I realized that; I was.”

      Id. at 247-248. When asked “so, you’re saying that you knowingly killed Ron

      Bacsa,” Walker replied: “Did I knowingly, as I think about it? I’m not, like I

      said, good with words and description or what they mean, but, as far as, you

      using that term, the judge has used that term, it sounds proper.” Id. at 250.


[9]   On re-direct, when asked “[w]hen you were doing it, did you know that you

      were killing him,” Walker replied “I believe, I possibly could have been

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1140 | December 20, 2018   Page 6 of 15
       knowing that I was killing him, as far as, yeah, due to the fact that it was

       violent.” Transcript Volume 2 at 4. When asked “[s]o, you were intending to

       kill him,” he stated “I’m not necessarily sure if I was intending to kill him, but,

       as far as, my outrage and actions and stuff, I pretty much, I guess, along them

       lines, I was, you know, I don’t know if I was trying to kill him. It was,

       basically, I was just trying to hurt him.” Id. When asked “[w]ell, there’s a

       difference between trying to hurt someone and trying to kill them,” Walker

       stated “[y]eah, I know,” and when asked “[s]o, what were you trying to do,” he

       stated “[t]o be honest with you, I, I really, I can’t answer that question, too,

       honestly, I mean, it’s kind of like a 50-50, but, I mean, ah, the man, you know,

       did not deserve this and, I mean, ah, was I trying to kill him? No.” Id.


[10]   Evidence was presented that two doctors who assessed Walker determined that

       he was able to appreciate the wrongfulness of his conduct and was not insane at

       the time of the offense. Walker proposed jury instructions on voluntary

       manslaughter, involuntary manslaughter, and reckless homicide. The court

       stated that anger alone is not sufficient to support an instruction on sudden heat

       and that this is especially true when the words at issue are not intentionally

       designed to provoke the defendant. The court stated there was nothing Bacsa

       did that was designed to provoke Walker. The court further stated there was no

       evidence of recklessness. It noted that Walker bludgeoned Bacsa and went back

       and bludgeoned him some more and stated it did not know where the serious

       evidentiary dispute arose. The court declined to give Walker’s proposed

       instructions and instructed the jury on his insanity defense. The jury found


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1140 | December 20, 2018   Page 7 of 15
       Walker guilty but mentally ill of murder, and the court sentenced him to forty-

       five years.


                                                   Discussion

[11]   The issue is whether the trial court abused its discretion in not giving Walker’s

       proposed instructions on voluntary manslaughter, involuntary manslaughter,

       and reckless homicide to the jury. Walker argues that “[w]e should judge [his]

       actions in the backdrop of his mental illness” and that “[e]ven for a criminal,

       this is bizarre behavior.” Appellant’s Brief at 8. He argues the voluntary

       manslaughter instruction should have been given in light of his mental health

       and that Bacsa’s actions of being intoxicated and cursing constituted

       provocation. He contends the court should have given the instruction on

       involuntary manslaughter “since it should have been within the jury’s preview

       [sic] to determine whether [he] meant to harm Bacsa, or meant to kill him.” Id.

       He also argues the court should have given the instruction on reckless homicide

       “since there was an evidentiary dispute as to whether [he] acted recklessly, or

       acted so as to knowingly kill Bacsa.” Id.


[12]   The State maintains that the trial court properly rejected the proposed

       instructions. With respect to the proposed instruction on voluntary

       manslaughter, the State argues “[b]eing in the presence of a person who is

       intoxicated and talking to himself out loud using profanity does not make an

       ordinary person so angry as to render him incapable of reflection,” “[t]he fact

       that [Walker’s] mental illness may have made him subjectively more easily

       frustrated or aggravated by this behavior than the ordinary person would be
       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1140 | December 20, 2018   Page 8 of 15
       does not matter,” and there was no provoking conduct sufficient to constitute

       sudden heat. Appellee’s Brief at 14. With respect to the proposed involuntary

       manslaughter instruction, the State cites to Champlain v. State, 681 N.E.2d 696

       (Ind. 1997), and argues that the charging information does not contain any

       reference to a battery. The State also argues the court properly concluded there

       was no serious evidentiary dispute as to whether Walker acted knowingly when

       he killed Bacsa and thus the court properly refused to give an instruction on

       reckless homicide.


[13]   We apply a three-step analysis in determining whether a defendant was entitled

       to an instruction on a lesser-included offense. See Wright v. State, 658 N.E.2d
563, 566-567 (Ind. 1995). We must determine: whether the lesser-included

       offense is inherently included in the crime charged; if not, whether the lesser-

       included offense is factually included in the crime charged; and if either,

       whether there is a serious evidentiary dispute whereby the jury could conclude

       the lesser offense was committed but not the greater offense. Id. If a jury could

       conclude that the lesser offense was committed but not the greater, then it is

       reversible error for a trial court not to give an instruction, when requested, on

       the inherently or factually included lesser offense. Id. at 567. When the trial

       court makes a finding that a serious evidentiary dispute does not exist, we will

       review that finding for an abuse of discretion. Brown v. State, 703 N.E.2d 1010,

       1019 (Ind. 1998).


[14]   A person commits murder when the person knowingly or intentionally kills

       another human being. Ind. Code § 35-42-1-1. A person commits voluntary

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1140 | December 20, 2018   Page 9 of 15
       manslaughter when the person knowingly or intentionally kills another human

       being “while acting under sudden heat.” Ind. Code § 35-42-1-3(a). Sudden

       heat is a mitigating factor that reduces what otherwise would be murder to

       voluntary manslaughter. Ind. Code § 35-42-1-3(b). “Sudden heat occurs when

       a defendant is provoked by anger, rage, resentment, or terror, to a degree

       sufficient to obscure the reason of an ordinary person, prevent deliberation and

       premeditation, and render the defendant incapable of cool reflection.” Conner v.

       State, 829 N.E.2d 21, 24 (Ind. 2005). “[N]either mere words nor anger, without

       more, provide sufficient provocation.” Id. Also, sudden heat can be negated by

       a showing that a sufficient “cooling off period” elapsed between the

       provocation and the homicide. Morrison v. State, 588 N.E.2d 527, 531-532 (Ind.

       Ct. App. 1992). Voluntary manslaughter is inherently included in murder.

       Horan v. State, 682 N.E.2d 502, 507 (Ind. 1997), reh’g denied.


[15]   The evidence presented reveals that Walker became aggravated with Bacsa and

       that Bacsa was intoxicated and talking loudly. According to Walker, Bacsa was

       minding his own business and directing his comments and obscenities to his

       dead relatives. Walker was upset with Bacsa for being intoxicated, yelling, and

       cursing, and had been upset with him regarding his hygiene. Walker went into

       the living room, pushed Bacsa from a chair to the floor, and using his heel

       stomped on Bacsa’s face. Walker testified that, at that point, he “tried to

       refrain” and “backed off for a minute,” but that was when he decided to pick up

       a chair, and he resumed his vicious attack. Transcript Volume 1 at 224. He

       struck Bacsa, who was unconscious, with two chairs and then, using his foot,


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1140 | December 20, 2018   Page 10 of 15
       again stomped on Bacsa, this time between his waist and rib cage. Walker

       removed Bacsa’s clothes, dragged him into the bathroom, and again struck him.

       Walker referred to his attack as “violent.” Transcript Volume 2 at 4. The

       photographic evidence depicts Bacsa’s various injuries as well as the scene of

       the assault and chairs used to strike him. Bacsa suffered numerous fractured

       ribs, a punctured lung, and bleeding around his brain and died as a result of the

       blunt force trauma injuries. To the extent the evidence shows that Walker was

       angry with Bacsa, we note that anger without more does not provide sufficient

       provocation. See Conner, 829 N.E.2d at 24. Further, Walker’s testimony

       reveals that he did not believe Bacsa was directing his comments toward him.

       Walker does not point to actions of Bacsa which could constitute provocation

       to a degree sufficient to render him incapable of reflection. Based upon the

       record, we conclude that there was no serious evidentiary dispute regarding

       whether Walker committed the offense causing the death of Bacsa while acting

       in sudden heat. The trial court did not abuse its discretion in declining to give

       Walker’s proposed instruction on voluntary manslaughter. See Collins v. State,

       873 N.E.2d 149, 159-160 (Ind. Ct. App. 2007) (noting that anger alone is not

       sufficient to support an instruction on sudden heat), trans. denied.


[16]   Walker also claims the trial court should have given involuntary manslaughter

       and reckless homicide instructions, but he does not develop an argument on

       appeal or point to the evidence which he believes presents serious evidentiary

       disputes as to those offenses. Accordingly, Walker has waived his claims as to

       those instructions. See Cooper v. State, 854 N.E.2d 831, 834 n.1 (Ind. 2006)


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1140 | December 20, 2018   Page 11 of 15
       (holding the defendant’s contention was waived because it was not supported

       by cogent argument). We find that, waiver notwithstanding, reversal is not

       required.


[17]   As for the proposed instruction on involuntary manslaughter, Ind. Code § 35-

       42-1-4 provides that a person who kills another human being “while committing

       or attempting to commit: (1) a Level 5 or Level 6 felony that inherently poses a

       risk of serious bodily injury; (2) a Class A misdemeanor that inherently poses a

       risk of serious bodily injury; or (3) battery; commits involuntary manslaughter,

       a Level 5 felony.” Involuntary manslaughter is not an inherently included

       lesser offense of murder, but it may be a factually included lesser offense if the

       charging instrument alleges that a battery accomplished the killing. Wilson v.

       State, 765 N.E.2d 1265, 1271 (Ind. 2002). The only element distinguishing

       murder from involuntary manslaughter is what the defendant intended to do—

       batter or kill. Id. We observe that the charging instrument did not allege that a

       battery accomplished the killing.1 Moreover, the record reveals that Walker

       stomped on Bacsa, rendering him unconscious, backed off for a minute, then

       resumed his attack by striking him with two chairs, stomping on him again, and

       striking him with his hand. When asked if he was aware of the high probability

       he was killing Bacsa, Walker stated “Yes, I realized that; I was,” Transcript

       Volume 1 at 248, and when asked if he knew he was killing Bacsa, he stated “I




       1
         The State’s charging information for murder alleged that Walker “did knowingly kill another human being,
       to-wit: Ronald L Bacsa.” Appellant’s Appendix Volume 2 at 109.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1140 | December 20, 2018            Page 12 of 15
       possibly could have been knowing that I was killing him . . . due to the fact that

       it was violent.” Transcript Volume 2 at 4. Based upon the degree of the assault

       together with Walker’s admissions regarding his intent, we conclude that there

       was no serious evidentiary dispute regarding whether Walker intended to

       commit only battery or another offense referenced in Ind. Code § 35-42-1-4.

       The trial court did not abuse its discretion in declining to give Walker’s

       proposed instruction on involuntary manslaughter. See Wilson, 765 N.E.2d at

       1267-1272 (holding the evidence did not raise a serious evidentiary dispute as to

       whether the killing was done knowingly and the trial court did not abuse its

       discretion in denying the defendant’s tendered involuntary manslaughter

       instruction where the defendant beat the victim to the point of unconsciousness,

       the victim died by blunt force trauma, and the defendant had stated that the

       victim was alive so he “had to take her out of it”); Champlain v. State, 681
N.E.2d 696, 702 (Ind. 1997) (holding that, because the charging instrument did

       not assert a battery accomplished the killing, the trial court did not err in

       declining to give an involuntary manslaughter instruction).


[18]   Reckless homicide is an inherently included lesser offense of murder, as the

       only element distinguishing the two is the requisite culpability. See Fisher v.

       State, 810 N.E.2d 674, 679 (Ind. 2004); Miller v. State, 720 N.E.2d 696, 702 (Ind.

       1999). A person engages in conduct “‘knowingly’ if, when he engages in the

       conduct, he is aware of a high probability that he is doing so,” whereas a person

       engages in conduct “‘recklessly’ if he engages in the conduct in plain,

       conscious, and unjustifiable disregard of harm that might result and the


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1140 | December 20, 2018   Page 13 of 15
       disregard involves a substantial deviation from acceptable standards of

       conduct.” See Ind. Code § 35-41-2-2. The Indiana Supreme Court has held that

       “a trial court does not err when it refuses to instruct the jury as to a lesser-

       included offense in a prosecution for murder where the defense of insanity is

       used to disprove intent to commit the greater offense” and that, “[w]hile [a

       defendant] would be entitled to a lesser included instruction if a serious

       evidentiary dispute existed about the level of his mens rea, his interposition of

       the insanity offense does not by itself raise such a dispute.” Wilson v. State, 697
N.E.2d 466, 475 (Ind. 1998) (citations omitted) (holding that, “[b]ecause the

       insanity defense is the sole cause proffered by Wilson as to why a serious

       evidentiary dispute existed between murder and reckless homicide, and that

       argument is misplaced, we conclude the trial court correctly refused Wilson’s

       instructions on reckless homicide.”).


[19]   Walker engaged in a vicious and prolonged attack on Bacsa because he was

       aggravated with him. At one point during the attack, Walker refrained for a

       moment but then resumed his attack. There is no evidence that Walker

       stomped his heel or swung the chairs or his hand at random. The attack caused

       extensive injuries to Bacsa resulting in his death. The trial court did not abuse

       its discretion in declining to give Walker’s proposed instruction on reckless

       homicide. See Dearman v. State, 743 N.E.2d 757, 760 (Ind. 2001) (holding there

       was no serious evidentiary dispute to support giving an instruction for reckless

       homicide where the defendant struck the victim in the head twice with a

       concrete block); Lyttle v. State, 709 N.E.2d 1, 3 (Ind. 1999) (holding the trial


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1140 | December 20, 2018   Page 14 of 15
       court did not abuse its discretion by denying a requested reckless homicide

       instruction where the defendant struck the victim in the head several times with

       a baseball bat); Sanders v. State, 704 N.E.2d 119, 122 (Ind. 1999) (holding

       “[t]here is no evidence that [the defendant] was shooting at the crowd on the

       stairs at random; rather, he shot only at” the victim and the defendant was not

       entitled to an instruction on reckless homicide); McDowell v. State, 102 N.E.3d
924, 933 (Ind. Ct. App. 2018) (noting that, in certain cases, “there was a

       relatively brief act that resulted in the victim’s death (shooting a gun that might

       have been loaded, playing around with a handgun, striking a small child with a

       paddle, squeezing a small child’s neck during play)” and that these actions

       could have been performed recklessly, but that “[i]n contrast, the evidence here

       shows that Rachel was subject to an extensive beating, not a momentary action,

       such that there is no way that McDowell could have acted merely recklessly

       without also acting knowingly”), trans. denied. The trial court did not abuse its

       discretion in refusing Walker’s proposed instructions.


                                                   Conclusion

[20]   For the foregoing reasons, we affirm Walker’s conviction for murder.


[21]   Affirmed.


       Altice, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1140 | December 20, 2018   Page 15 of 15